.1‘\(_)245](}{1:\‘ l ]."lh] .Tlldl_{mcn| 1n a L`iiinin.il L`a.sc t`:ii ii l’etl_\' {)l't'cli.\'i.'

 

Hl_li'\'t l
UNlTED STATES Dis'l‘RlCT COURT
sOUTHERN l)is'mic'r oF 01110

UN]'I`ED S'I`ATES Ol`~` AM|;`R|CA Jutlgment in a Crimina| Case

\,_ tl"nr a l’ell_\ {`tft`ensel `
CAMERON L_ CARSON w g::;i:cF cas; ?1:12:.8; 91 3_P0-00 1 14_SL0
1921 SOUTH GETTYSBURG AVE ‘ “‘“ N“'
DAYTON, OH 454|'1l USM No.

Chcryll A. Benncti
|!ct`ent|ani's Atlnmc_\
THE DEFENDANT: CAM ERON l_. CARSON

EJ{ 'l`llE DEl-`ENI)AE\"[` pleaded 95 guilty ij nolo contendere tn count[s] l
[l 'I`llE Dl-lFl~`.Nl)AN'[` was found giiilt,\f nn coliiiltsl

 

Tlie defendant is adjudicated guilty ot`ihcsc oi`t"cnscs:

'l`itle & Scctimi Nature o|' 0ft'ense ()t`fcnse Encled (Toum
18 USC 7 & 13 and Driviog Uoder Suspension . l 7!91'18 l
ORC 4510.11

'[`Iic detendant is sentenced as provided in pages 2 through ot`tliis judginent.

l:l THE DF.FENDANT was l`olind not guiltyf on eoiinl[s]

 

ll C`Ol.lnttsl |:l is [] arc dismissed on the motion ofthc United States.

_ ll is ordered tlial the dc_l`cndapt must notify the Uliitcd Statc_s attorney l`oi' ll_zis district within 30 days ol`zii\ chan le ot`naine.
residencc, or iaalllng address until all illws._restltulton, C¢)sts, a_nd s iecial assessments imposed by t|iisj'._ldgt!'ient ar_e lu_ ly pal . lfordered
to pay restitution. the defendant must notify the court and United tatcs attorney ot`inateria| changes in economic circumstances

I.ast Follr I)igits o|`l.)cf`endant's Sne, Sec. Nii.: 581 l

lf23f'l9 -\1
1 lJ1it1ul n|`linpnsit`in of`.| ‘i lent
D¢rendum*sYeamrismh; 19?4 /;> >é)/M(: A

Cit “ and Stnte ol`Del`end:mt`s Residcnce: Signalure nl"_'hid;zc '
D :TQN, OH . _
S_liaron L. 0v111g10n, Umtecl States Magi ate Judge
Nmne and 'I`itlc ot`Judge_ /
; 1 s ~ / q

l):ilc

 

1“\02~151th~\' | |1“|o} .lndgment in a Criiuina| t`use tot a I’cn_\' t_)|`t`cnsc
Slai.'et `1 _~(`u'intnal Mone.|:ir\' l’en.'i|lti':\l

.ludgmeiu - |-`a_uc oi`

DEFENL)AN'i'; CAMERON L. CARSON

CASE_ NUMBER= os 10 1124339 CM/ECF ease No. 3:18-P0-00114-SL0
CRIMlNAL M()NETARY I’l`£NAlsTlFiS

'l`hc defendant must payl the total criminal monetary penalties under the schedule ol`pa)'ments on Slieet =l.

 

Asscssnient l"iiie llestitiition l‘rneessinp l"ce
'I`O'I`»\I»S 5 10.00 $ 0.00 $ $ 1100
|:] 'l'he determination ol`restitution is deferred until l . .f\n A.'uemter! Juc!g.fiient tit o ('ri`nii`m.ri' C`u.r¢.‘(r\O 245(`) will be

entered alter snell tletermination.
l:! 'l`|ie defendant must make restitution (inc|uding community rcstitution) to the following payees in the amount listed below.

[l`the detendant makes a partial paymenl. each payee shall receive an approximately proportioned payinenl"unless specified
otherwise in the priority`order_ or percentage é)aynient eol_im_in below. llowcver. pursuant to 18 U.S.C.. § 3()()¢|(|). all nonfederal
victims must be paid in lull prior to the Unite E>tates receiving payinent.

Name of Payee 'l`otal lioss*"' Restitution ()rtlered

 

Prioritv or Pereenln e
TOTALS $ _ 0.00 $ _ - 0.00

l:l Restitution amount ordered pursuant to plea agreement $

g The defendant must pay interest on restitution or a line oi`more.tlian $2.5(]0. unless the line or restitution is paid in full before the
fifteenth day alter the date ot`t|icjudgnient. pursuant to |8 U.S.C. § 3612{{}_ Al| ott|ie payment options on S|ieet 4 mayl he subject
to penalties t`or delinquency and det`aiill. pursuant to itt ll.S_(`_ § 3()|2(;5)_

E The court determined that the defendant does not have the ability to pay interest. and it is ordered that:
ij the interest requirement is waived for l._.l line E restitution

[l the interest requirement |`or the l:l line l:l restitution is modi|`ied as l`ollo\vs:

*` _lusliee l`or Vielims' ol"l`ral`l`ieking /\e| ol`2ttl 5. l’uh. l,. l\`o. ll'l-22.
** Findlngs l`or the total amount ol`losses are required under (`lizlpters IU9A. llU. llltA. and | l.`ir'\ ot'Tille lS l`or offenses committed on or alter
Septenibei' l3. l‘)94. but before April 23_ 1996, `

AO 2451 (Rcv. | |116) ludgmcm in a Crimina| Ccsc l`or a Pclty Ol`l`cnse
§be§§ g - Sghgg_“|g of llgym§m§

 

l

Judgmcnt _ Page of
DEFENDANT; CAMERON L. CARSON '
CASE NUMBER: OSlO 7724889 CM/ECF Case No. 3118-PO-00174-SLO
SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pays payment of the total criminal monetary penalties are due as follows:

A~ E( Lump sum payment of $ 10.00 due

d not laterthan 02/22/20]9 ,or
El in accordance with El C, E| D, lI| E, or El F below); or

lIl Payment to begin immediately (may be combined with l:l C, ll D, or |I| F below); or

C l°_`l Payment in equal (e.g., week|y, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D El Payment in equal (eig., week|y, monthly, quarterly) installments of $ over a period of
(e.g., months or years). to commence (e.g., 30 or 60 days) alter release from imprisonment to

a term of supervision: Or

E El Payment during the term of probation will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F El Special instructions regarding the payment of criminal monetary penalties:

Unless t_he court has ex resst ordered other\vi_se= if this judgment'imposes imprisonment, payment of criminal monetary enalties is
du_e during the period o_ imprisonmept. Al| criminal monetary penalties, except those payments made through the Federa Bureau of
Prisons‘ Inmate Financial Responsibi|ity Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

El Joint and Several

Defendant and Co-Defend_ant Name§, Case Numbers (including defendant number), Total Amount, Joint and Severa| Amourit,
and corresponding payee, if appropriate

l:l The defendant shall pay the cost of prosecution.
El The defendant shall pay the following court cost(s): 0¢00

El The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in _the following order: §leasseSSment, (2) restitution princi al. (3) restitution interest. (4) line princi al,
(5) fine interest, (6) community restitution, (7) JV assessment, (8) penalties, and (9€ costs, including cost of prosecution an
court costs. ' . .

AO 2451 (Rev. l |/16) .ludgmcnt in a Crimina| Ciise l'oi a l'clty Ot`|`ensc
' She§t § - Prnba!ion

 

.Iudgnient-Pagc of
DEFENDANT: CAMERON L. CARSON
CASE NUMBER= OSlO 7724889 CM/ECF Case No. 3:18-PO-00174-SLO
PROBATlON

You are hereby sentenced to probation for a term of: Six Months

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.
Yoii must refrain from any unlawful use of a controlled substance. Yoii must submit to one drug test within 15 days of
placement on probation and at least two periodic drug tests thereafter, as determined by the court.

Xl The above drug testing condition is suspended, based on the court's determination that you pose a low risk

of future substance abuse. (check Uapplicable)

4. l] You must cooperate in the collection of DNA as directed by the probation officer. (clieck ifapplicable)

El You must comply with the requirements of the Sex Offender Registration and Notit'ication Act (42 U.S.C. § 1690l, er
seq.) as directed by the probation officer. the Bureau of Prisons, or any state sex offender registration agency in the
location where you reside, work, are a student, or were convicted of a qualifying offense. (clieck ifapplicah!e)

P“.N!"

6. El You must participate in an approved program for domestic vio|eiice. (check ifapplicable)
7. El You must make restitution in accordance with |8 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664.
(chec/r ifapplicable)
8. You must pay the assessment imposed in accordance with 18 U.S.C. § 30l3.
. ll`thisjudgment imposes a tine, you must pay in accordance with the Scliedu|e of Payrnents sheet of this judgment
l0. You must notify the court of any material change in your economic circumstances that might affect your ability to pay

restitution, fines, or special assessments

You must comply with tlie standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.

AO 245| (Rev. ll/|o) Judgnient ina Criminal Case for a l’ctty Otl'cnsc
. Shect §A - Proba]i‘op _

DEFENDANT= _ cAMERoN L. cARsoN
CASE NUMBER~ osio 7724889 cM/ECF case No. 3:18-P0-00174-sL0

STANDARD CONDITIONS OF SUPERVISlON

Jud;ueni - Page of

As part of your probation, you must comply with the following standard conditions of supervision. Tliese conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
the time you were sentenced, unless the probation officer instructs you to report to a different probation office or within a
different time frame.

2. Atier initially reporting to the probation officc, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your

living arrangements (such as the people you live with). you must notify the probation officer at least 10 days before the
change. lf notifying the probation officer in advance is not possible due to unanticipated circumstances. you must notify
the probation officer within 72 hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere. and you must permit the probation
officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employnient, unless the probation officer excuses

you from doing so. lf you do not have full-time employment you must try to find full-time employment, unless the
probation officer excuses you from doing so. lf you plan to change where you work or anything about your work (such as
your position or yourjob responsibilities), you must notify the probation ofiicer at least lO days before the change. lf
notifying the probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must
notify the probation omcer within 72 hours of becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has
been convicted of a felony, you must not knowingly communicate or interact with that person without first getting ilie
permission of the probation officer.

9. If you are arrested or questioned by a law enforcement officer. you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a fireann, ammunition, destructive device. or dangerous weapon (i.e..
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

ll. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.
12. lf the probation officer determines that you pose a risk to another person (including an organization), the probation officer

may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
contact the person and confirm that you have notified the person about the risk.
l3. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Oi'eri'ieii' of Probari'on and
Supen'i`sed Release Condi'ri`ons. available at: ww\\'.uscourts.gov.

Defendant's Signature 4 Date 'i*

 

AO 2451 (Rev. | |/16) .|udgment in ii Criminu| Cnsc for ii Pctty Ol'l`enst:

Slice 5 \_ i ' S v's' `

Judgrncnt - Page of

 

DEFENDANT:
CASE NUMBER:

SPECiAL CONDITIONS OF SUPERV|SION
l. Defendant shall work with Probation Off`icer to become validly licensed.

- 2. Defendant shall not drive without a license.

